Dear Mr. Austin:
Your office has requested our opinion regarding Act 823 of the 1992 Regular Legislative Session ("Act 823"), which amended and reenacted R.S. 47:1907(B), thereby increasing the annual compensation payable to assessors.  You ask if the salary increase applies for the entire calendar year 1992, thereby entitling assessors in office prior to the enactment of the increase to reimbursement of the difference in their monthly compensation under the new and old provisions of R.S. 49:1907.
A prior opinion of this office determined that the salary increase provided in Act 97 of 1944 was applicable for the entire calendar year.  However, as noted in that opinion, Act 97 stated that the salary increase "shall apply for the year 1944" and "for making assessments for the year 1944", indicating legislative intent that the increase would apply for the entire calendar year. Op. Atty. Gen. 1944-46, p. 21.  Absent contrary legislative expression, substantive laws apply prospectively only (C.C. Art. 6).
Act 823 became effective on August, 21, 1992 and it contains no indication in office on August 21, 1992, and only as to the portion of their salary accruing on and after that date.
Yours very truly,
                            RICHARD P. IEYOUB Attorney General
                            BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/156n
cc:  The Honorable Jimmy Stevens Assessor, DeSoto Parish